  Case 2:10-cr-00126-SDW Document 45 Filed 12/14/20 Page 1 of 2 PageID: 194
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Peter Manna                                                         Cr.: 10-00126-001
                                                                                       PACTS #: 54286

Name of Sentencing Judicial Officer:    THE HONORABLE JOSE L. LINARES
                                        CHIEF UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 05/18/2011

Original Offense:   Count One: Distribution and Possession with Intent to distribute 50 grams or more of
                    cocaine base, 21 U.S.C. § 841(a)(1) & b(1)(A)
                    Count Two: Unlawful Possession of Firearms, 18 U.S.C. § 922(g)(1)

Original Sentence: 121 months imprisonment on Count 1 and on Count 2 (to run concurrently), 5 years
supervised release on each of Count 1 & 2 (to run concurrently).

Special Conditions: Alcohol/Drug Testing and Treatment; $1,000 Fine.

Type of Supervision: Supervised Release                       Date Supervision Commenced: 02/12/2018

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

 1                   The offender has violated the mandatory supervision condition which states
                     'The defendant shall not commit another federal, state, or local crime
                     during the term of supervision.'
                     On July 22, 2019, Manna was charged by the Franklin Police Department with
                     Harassment and Simple Assault. The narrative received from Franklin Police
                     Department alleges Manna threatened complainant Frank Vallelonga, his wife
                     and child. The case was downgraded to Terroristic Threats and is still pending
                     in Franklin Lakes Municipal Court.

U.S. Probation Officer Action:
Manna reports he does not have contact with Vallelonga or his family at this time. It is respectfully
requested that no formal court action be taken at this time. He will be monitored by the probation office
and we will keep the Court apprised of any concerns.
  Case 2:10-cr-00126-SDW Document 45 Filed 12/14/20 Page 2 of 2 PageID: 195
                                                                                        Prob 12A – page 2
                                                                                              Peter Manna



                                                        Respectfully submitted,

                                                        SUSAN M. SMALLEY, Chief
                                                        U.S. Probation Officer




                                                        By:   SHANNAN P. DASILVA
                                                              U.S. Probation Officer

/ sd

APPROVED:


Elisa Martinez                    11/09/2020
ELISA MARTINEZ                     Date
Supervising U.S. Probation Officer

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

X No Formal Court Action to be Taken at This Time (as recommended by the Probation Office).

   Submit a Request for Modifying the Conditions or Term of Supervision
   Submit a Request for Warrant or Summons
   Other


                                                      s/Susan D. Wigenton, U.S.D.J.
                                                               Signature of Judicial Officer


                                                       December 14, 2020
                                                                             Date
